Citation Nr: 1523670	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  10-33 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for degenerative joint disease of the right knee.  

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a thoracolumbar spine disorder.  

3.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for acid reflux/gastroenteritis.  

4.  Entitlement to service connection for degenerative joint disease of the right knee.  

5.  Entitlement to service connection for a thoracolumbar spine disorder.  

6.  Entitlement to service connection for acid reflux/gastroenteritis.  

7.  Entitlement to service connection for diverticulosis.

8.  Entitlement to service connection for a small bowel obstruction secondary to diverticulosis.  

9.  Entitlement to service connection for degenerative joint disease of the right shoulder.  

10.  Entitlement to service connection for a bilateral eye disorder, to include cataracts.  

11.  Entitlement to an increased disability evaluation for a left knee disorder rated as 20 percent disabling based upon instability and 10 percent disabling based upon arthritis prior to October 8, 2014, and in excess of 30 percent from October 8, 2014.  

12.  Entitlement to a disability evaluation in excess of 10 percent for degenerative  spondylosis of the cervical spine prior to October 8, 2014, and in excess of 20 percent from October 8, 2014.  

13.  Entitlement to a compensable disability evaluation for sinusitis with headaches.  

14.  Entitlement to an effective date earlier than October 8, 2014, for the grant of service connection and the assignment of a 40 percent disability evaluation for cervical radiculopathy of the right upper extremity (middle and lower radicular groups), to include whether clear and unmistakable error (CUE) exists in the October 2014 rating determination assigning the effective date of service connection and the 40 percent disability evaluation.

15.  Entitlement to an effective date earlier than October 8, 2014, for the grant of service connection and the assignment of a 30 percent disability evaluation for cervical radiculopathy of the left upper extremity (middle and lower radicular groups), to include whether CUE exists in the October 2014 rating determination assigning the effective date of service connection and the 30 percent disability evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1959 to August 1964 and from May 1965 to February 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma, and May 2009 and October 2014 rating determinations of the Montgomery, Alabama, RO.  The Montgomery RO has assumed jurisdiction over this matter. 

As it relates to the new and material issues, regardless of the RO's actions, the Board is required to determine if there was new and material evidence received.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Accordingly, the Board will address the issue of whether new and material evidence has been received to reopen the claim of service connection for a right knee disorder.

As it relates to the claims of entitlement to effective dates earlier than October 8, 2014, for the grants of service connection and the assignments of 40 percent and 30 percent disability evaluations for cervical radiculopathy of the right and left upper extremities (middle and lower radicular groups), to include CUE, the Board is finding that the Veteran's representative's March 2015 written argument constitutes a notice of disagreement with the assigned effective dates of the initial grants of service connection and the assigned disability evaluations, to include CUE  with the assigned dates.  The Board has listed these issues on the title page of this decision as the issuance of a statement of the case is required.  

The newly reopened claims of service connection for degenerative joint disease of the right knee, a thoracolumbar spine disorder, and acid reflux; along with the claims of service connection for diverticulosis, a small bowel obstruction, cataracts, and degenerative joint disease of the right shoulder, as well as the issues of entitlement to effective dates earlier than October 8, 2014, for the grants of service connection and the assignments of 40 percent and 30 percent disability evaluations for cervical radiculopathy of the right and left upper extremities (middle and lower radicular groups), to include clear and unmistakable error in the dates assigned, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) located in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for a right knee disorder in September 1993.  The Veteran was notified of the denial that same month and did not appeal nor was evidence received within one year which would have allowed the claim to remain open; thus, the decision became final.  

2.  Evidence received since the denial of service connection for a right knee disorder raises a reasonable possibility of substantiating the claim.

3.  The RO denied service connection for a thoracolumbar spine disorder in June 1983.  The Veteran was notified of the denial that same month and did not appeal nor was evidence received within one year which would have allowed the claim to remain open; thus, the decision became final.  

4.  Evidence received since the denial of service connection for a thoracolumbar spine disorder raises a reasonable possibility of substantiating the claim.

5.  The RO denied service connection for gastroenteritis/acid reflux in June 1983.  The Veteran was notified of the denial that same month and did not appeal nor was evidence received within one year which would have allowed the claim to remain open; thus, the decision became final.  

6.  Evidence received since the denial of service connection for gastroenteritis/acid reflux raises a reasonable possibility of substantiating the claim.

7.  For the time period prior to April 17, 2007, the Veteran was not shown to have left knee extension to less than 0 degrees or flexion limited to less than 110 degrees, with no more than moderate subluxation/lateral instability being demonstrated.  

8.  For the time period from April 17, 2007, the date of the Veteran's left total knee arthroplasty (TKA) surgery, until May 1, 2008, the one year period following the surgery, a 100 percent disability evaluation is warranted.  

9.  For the time period from May 1, 2008, the left TKA has been manifested by intermediate degrees of residual weakness, pain, and limitation of motion (LOM), with moderate lateral instability.

10.  For the time period prior to October 8, 2014, the Veteran was not shown to have combined loss of range of motion of the cervical spine to less than 170 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of between two and four weeks in any twelve month period.  

11.  For the time period from October 8, 2014, there has been no demonstration of findings of forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine, even when considering additional limitation of motion or function of the cervical spine due to pain or other symptoms, such as weakness, fatigability, or incoordination; or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

12.  Resolving reasonable doubt in the Veteran's favor, his sinusitis has been manifested by symptoms akin to that of three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting; there have been no incapacitating episodes of sinusitis requiring bed rest and treatment by a physician or sinus surgeries at any time during the rating period on appeal. 


CONCLUSIONS OF LAW

1.  The September 1993 rating determination denying service connection for a right knee disorder became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
 
2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a right knee disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The June 1983 rating determination denying service connection for a thoracolumbar spine disorder became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a thoracolumbar spine disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The June 1983 rating determination denying service connection for gastroenteritis/acid reflux became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

6.  New and material evidence sufficient to reopen the claim of entitlement to service connection gastroenteritis/acid reflux has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

7.  The criteria for a rating in excess of 10 percent for left knee degenerative joint disease, based upon limitation of motion, prior to April 17, 2007, were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261, 5262 (2014).

8.  The criteria for an evaluation in excess of 20 percent for left knee degenerative joint disease, based upon subluxation/lateral instability, were not met prior to April 17, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5257 (2014).

9.  The criteria for a 100 percent disability evaluation based upon a left knee TKA for the period from April 17, 2007, to May 1, 2008, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).

10.  The criteria for a 30 percent evaluation for residuals of left TKA based upon loss of motion, from May 1, 2008, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.59, 4.68, 4.71a, Diagnostic Codes (DCs) 5055, 5260, 5261, 5262 (2014).

11.  The requirements for a separate rating of 20 percent based upon lateral instability resulting from the left TKA, from May 1, 2008, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.68, 4.71a, Diagnostic Code (DC) 5257 (2014).

12.  The criteria for an evaluation in excess of 10 percent for cervical spine arthritis with degenerative disc disease, based upon limitation of motion and/or incapacitating episodes, prior to October 8, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2014).

13.  The criteria for an evaluation in excess of 20 percent for cervical spine arthritis with degenerative disc disease, based upon limitation of motion and/or incapacitating episodes, from October 8, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2014).

14.  The criteria for a 10 percent rating for sinusitis, and no more, have been met from September 15, 2006.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7,  4.10, 4.21, 4.97, Diagnostic Codes (DC) 6513, 6522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In view of the Board's favorable decision on this claim as it relates to the issues of whether new and material evidence has been received to reopen the previously denied claims of service connection for a right knee disorder, a thoracolumbar spine disorder, and gastroenteritis/acid reflux, further assistance is not required to substantiate the claim. 

As to the claims of increased evaluations for left knee, cervical spine, and sinusitis disorders, a VCAA notice letter sent in January 2007 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information on disability ratings and effective dates required by Dingess. 

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent treatment records, service, private, and VA, have been obtained and associated with the record.  No other relevant records have been identified.

As to the cervical spine, knee, and sinusitis disabilities, the Veteran was afforded several VA examinations relating to each claimed disability.  38 U.S.C.A. § 103A(d); 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations of record are adequate for rating purposes, because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that further examinations are not necessary. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claims, including by submission of statements and arguments and through testimony if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

New and Material

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id. 

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id. 

Right Knee

In a September 1993 rating determination, the RO denied service connection for a right knee disorder.  In denying service connection, the RO noted that the Veteran was seen with complaints of a right knee problem on only one occasion in service in 1977, with a diagnosis of a strain of the lateral collateral ligament being rendered.  The Veteran was treated with no further difficulties.  The RO noted that no pathology was found at the time of an April 1983 VA examination and that the Veteran was found to have degenerative joint disease at the time of an August 1993 VA examination.  The RO denied service connection for a right knee disorder on the basis that the Veteran was treated for a right knee condition on only one occasion in service and this was considered to be an acute condition since no residuals were found in any subsequent service medical records nor on the VA examination in April 1993.  The Veteran was notified of the denial in September 1993 and did not appeal nor was any evidence received which would have allowed the claim to remain opened.  

Evidence available to the RO at the time of the September 1993 rating determination included the Veteran's service treatment records, VA and private treatment records, and the results of VA examinations.  

Evidence received subsequent to the September 1993 denial consists of additional treatment records showing the Veteran having subsequent diagnoses of degenerative joint disease and a right knee arthroplasty being performed in September 2008, with the Veteran indicating his belief that his current right knee disorder was caused and/or aggravated by his service-connected left knee disorder.  Also added to the record was an April 2008 report from the Veteran's private physician, J. W. M.D., who indicated that the Veteran felt that his right knee problems were secondary to his shifting weight from the left side to the right all these years.  Dr. W. stated he could not render such an opinion as he was remotely removed from the Veteran's claim from VA and that the Veteran would have to work that out with VA.

The basis for the prior denial was that the Veteran did not have a current right knee disorder which was related to service.  The VA treatment records added to the claims folder reveal that the Veteran has currently been diagnosed with degenerative joint disease of the right knee and subsequent right TKA.  In addition, the Veteran has provided in-depth detail as to his beliefs that his current right knee problems arise from his service-connected left knee problems.  While Dr. W. indicated that he could not render an opinion, he did note that the Veteran had had left knee problems for many years.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and a service-connected disability and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For these reasons, the Board finds that the evidence received since the September 1993 rating determination is new and material to reopen service connection for a right knee disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed in the remand section below.

Thoracolumbar Spine Disorder

In a June 1983 rating determination, the RO denied service connection for a low back disability.  In denying service connection, the RO noted that the Veteran was seen in February 1983 with complaints of low back pain.  Impression at that time was low back pain, probable degenerative joint disease.  X-rays taken in April 1983 were interpreted as normal.  The RO denied service connection for a low back disorder as not having been found on most recent VA examination.  The Veteran was notified of this decision in June 1983 and did not appeal nor was evidence received within one year which would have allowed the claim to remain open.  As such, the decision became final  

Evidence available at the time of the prior denial included the Veteran's service treatment records and the results of the April 1983 VA examination.  

Evidence received subsequent to the June 1983 rating determination includes VA and private treatment records, the results of VA examinations, and statements from the Veteran.  

At the time of an August 1993 VA examination, the Veteran was diagnosed as having degenerative spondylosis of the lumbar spine.  In addition to this treatment record, the Veteran has also expressed his belief that his current lumbar spine disorder is caused or aggravated by his service-connected left knee disorder.  

The basis for the prior denial was that the Veteran did not have a current thoracolumbar spine disorder.  The VA treatment records added to the claims folder reveal that the Veteran has currently been diagnosed with degenerative spondylosis of the lumbar spine.  In addition, the Veteran has provided in-depth detail as to his beliefs that his current thoracolumbar problems arise from his service-connected left knee problems.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and a service-connected disability and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For these reasons, the Board finds that the evidence received since the June 1983 rating determination is new and material to reopen service connection for a thoracolumbar spine disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed in the remand section below.

Acid Reflux/Gastroenteritis

In a June 1983 rating determination, the RO denied service connection for gastroenteritis.  In denying service connection, the RO noted that the Veteran received treatment on several occasions, beginning in October 1966, for gastroenteritis.  The RO found that no chronic stomach disability or gastrointestinal abnormality was shown.  The RO denied service connection for gastroenteritis as not being found on the April 1983 VA examination.  The Veteran was notified of this decision in June 1983 and did not appeal nor was evidence received which would have allowed the claim to remain open.  

Evidence available to the RO at the time of the June 1983 rating determination included the Veteran's service treatment records and the results of the April 1983 VA examination.  

Evidence added to the record subsequent to the June 1983 rating determination includes private and VA treatment records, the results of various VA examinations, and statements from the Veteran.  

The additional treatment records added to the claims folder contain numerous diagnoses of gastrointestinal problems to include acid reflux, diverticulosis, a bowel obstruction, diarrhea, and gastroesophageal reflux disorder (GERD).  The Veteran has expressed his belief that his current gastrointestinal disorders arise out of the use of various narcotics, including Darvocet, to control his left knee pain.  

The basis for the prior denial was that the Veteran did not have a current gastrointestinal disorder.  Treatment records added to the claims folder reveal that the Veteran has currently been diagnosed with the above-listed gastrointestinal disorders, to include acid reflux and GERD.  In addition, the Veteran has provided detail as to his beliefs that his current gastrointestinal disorders arise from medications taken to control his service-connected left knee pain.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and a service-connected disability and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) .

For these reasons, the Board finds that the evidence received since the June 1983  rating determination is new and material to reopen service connection for acid reflux/gastroenteritis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed in the remand section below.

Increased Evaluations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2014). 

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned where x-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.  Id.

Left Knee

The Veteran maintains that the symptomatology associated with his service-connected left knee disorder warrants disability evaluations higher than those currently assigned.  

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is limited to 60 degrees; 10 percent rating where flexion is limited to 45 degrees; 20 percent rating where flexion is limited to 30 degrees; and 30 percent rating where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to 5 degrees; 10 percent rating where extension is limited to 10 degrees; 20 percent rating where extension is limited to 15 degrees; a 30 percent rating where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  The General Counsel further held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Prosthetic replacement of a knee joint, for one year following implantation of the prosthesis warrants a 100 percent rating.  With chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation will be assigned.  With intermediate degrees of residual weakness, pain or limitation of motion, the knee replacement is rated by analogy to 38 C.F.R. Part 4, DCs 5256, 5261, or 5262.  38 C.F.R. § 4.71, DC 5055.  The minimum rating assigned will be 30 percent. 

Under DC 5256, favorable ankylosis of the knee, ankylosis in flexion between 10 degrees and 20 degrees warrants a 40 percent evaluation; ankylosis in flexion between 20 degrees and 45 degrees warrants a 50 percent evaluation; and extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5256.

In April 2006, the Veteran requested an increased evaluation for his left knee disability.  

The Veteran was afforded a VA examination in January 2007.  The Veteran reported that he had been told that he needed a knee replacement.  The Veteran stated that he had pain and stiffness in his knee every day.  He reported taking Darvocet on a daily basis.  He noted that his left knee flared every two weeks with increased pain and swelling.  There was no precipitating cause.  The Veteran reported wearing a brace when having flare-ups.  He used a cane every day to take pressure off the left knee.  He could only walk 400 feet before having knee pain, which caused him to stop.  The Veteran reported sitting at work.  He had difficulty going up and down stairs.  He elevated his left leg at night.  If he stood more than 30 minutes he had to sit down because of pain.  He could not kneel or sit on the ground because of loss of bending of the knee.  

Physical examination revealed that the Veteran could fully extend his left knee.  Flexion was to 120 degrees, with pain at 110 degrees.  There was no additional limitation of motion with repetitive motion.  There was lateral instability in the left knee, which was accentuated with weight-bearing.  He had a mild limp in his left leg due to the lateral instability.  There was no left quad atrophy.  A diagnosis of end-stage osteoarthritis of the left knee with lateral instability was rendered.  

At the time of a March 2007 private outpatient visit, the Veteran was noted to have considerable difficulty with his left knee with everyday pain that limited his activity.  The pain was noted to have not responded to conservative treatment.  The Veteran was noted to have a shift in his knee when he walked.  There was also catching, popping, and grinding.  Physical examination performed at that time revealed that the Veteran had effusion of the left knee and a varus deformity.  Posterior drawer and abduction stress test were 1+, with crepitus on range of motion being reported.  A diagnosis of degenerative arthritis of the left knee with ligamentous instability was rendered.  

On April 17, 2007, the Veteran underwent a total left knee arthroplasty.  

At the time of an April 2008 follow-up visit, the Veteran was noted to be having no problems with his left knee.  He indicated that there was a little popping of the knee.  X-rays revealed that the arthroplasty was in good position with no evidence of loosening or fracture. 

At the time of an October 2014 VA examination, the Veteran was diagnosed as having arthritis and instability of the left knee.  The Veteran reported having ongoing left knee pain and instability since the knee replacement in 2007.  He also noted having intermittent swelling.  He reported that he had problems going up and down stairs, squatting, and bending at the knees.  He also indicated that he could not kneel on the left knee.  The Veteran did not report having flare-ups.  Flexion was to 90 degrees, with pain at 80 degrees.  Extension ended at 15 degrees with pain beginning at 10 degrees.  After repetitive use, flexion was to 80 degrees while extension remained limited at 15 degrees.  The examiner indicated that the Veteran's left knee had less movement than normal, pain on movement, swelling, and disturbance of locomotion.  Left knee strength was 5/5 for flexion and extension.  Lachman testing was 2+, while posterior drawer and valgus/varus testing were 1+.  The examiner indicated that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion since the April 2007 surgery.  There was no patellar subluxation.  

Evaluation for the Time Period Prior to April 17, 2007

With regard to the left knee, the Veteran has been found to have full extension  as noted at the time of the January 2007 VA examination, prior to his April 17, 2007 surgery.  There was no additional limitation of motion found after repetitive use prior to the surgery.  As such, an increased or separate evaluation is not warranted under Diagnostic Code 5261.

As it relates to flexion of the left knee, the Veteran was not shown to have flexion to less than 110 degrees at the time of any VA examination or outpatient visit during the time period in question.  As the Veteran has been shown to have limitation of motion, although it be noncompensable for rating purposes, in conjunction with his arthritis, a 10 percent disability evaluation, and no more, would be warranted under 5260.  Therefore, a rating in excess of 10 percent for limitation of flexion is not warranted.  See also VAOPGCPREC 9-98; VAOPGCPREC 9-2004.

As it relates to instability, the Veteran was assigned a 20 percent disability based upon instability for the time period in question.  An evaluation in excess of 20 percent, which accounts for moderate instability, has not been demonstrated.  During the time period in question there was no demonstration of severe instability nor were there findings of severe instability prior to the April 2007 surgery.  The  Veteran did not report having severe instability at any time.  The evidence includes clinical findings of posterior drawer and abduction stress test noted only to be 1+ at the time of a March 2007 outpatient visit.  The Board finds that the weight of the evidence does not demonstrate that a rating in excess of 20 percent for instability of the left knee prior to April 17, 2007 is not warranted.


There is no evidence of right knee ankylosis or impairment of the tibia and fibula so as to warrant a higher rating under DC 5256 or DC 5262.  The remaining diagnostic codes pertaining to impairment of the knee (i.e., DC 5259 for removal of symptomatic semilunar cartilage and DC 5263 for genu recurvatum) provide no rating higher than 10 percent; therefore a higher rating is not available under either of those codes.  Under DC 5259, a maximum 10 percent rating is prescribed for removal of symptomatic semilunar cartilage.  38 C.F.R. § 4.71a.  Under DC 5258, a maximum 20 percent rating is assigned when there is evidence of semilunar dislocated cartilage with frequent episodes of locking, pain and effusion into the joint.  In this case, a higher or separate 10 percent rating is not warranted under either DC 5258 or DC 5259 because the evidence shows no removal of symptomatic semilunar cartilage and no dislocated semilunar cartilage, and the reported symptom of pain in the left knee joint is already contemplated in the ratings assigned.  


Evaluation for Time Period from April 17, 2007, to May 1, 2008

The record shows that during the appeal period, in a an October 2014 rating decision, the RO assigned a 30 percent rating for residuals of total left knee replacement, effective October 8, 2014.  The October 2014 effective date was based on the findings shown on the October 2014 VA examination which noted that the Veteran had previously undergone total knee replacement.  In this case, the appeal period regarding an increased rating for the left knee disability  encompassing the period of time during which the Veteran underwent total left knee replacement as the claim for an increased rating was filed in September 2006.  

In accordance with DC 5055, following a total knee replacement, a 100 percent disability evaluation is assigned for the one year period following the replacement.  As the surgery was performed on April 17, 2007, the evidence demonstrates that a 100 percent disability evaluation is warranted until May 1, 2008.  


Evaluation from May 1, 2008

As noted above, with chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation will be assigned.  With intermediate degrees of residual weakness, pain or limitation of motion, the knee replacement is rated by analogy to 38 C.F.R. Part 4, DCs 5256, 5261, or 5262.  38 C.F.R. § 4.71, DC 5055

Diagnostic Code 5055 provides that with intermediate levels of disability, ratings should be provided under DCs 5256 (for ankylosis); 5260 (for limitation of flexion or 5261 (for limitation of extension).  The Veteran has retained significant ranges of knee motion and does not have ankylosis.  The reported ranges of motion would not approximate the criteria for more than a 10 percent rating for limitation of flexion and a 20 percent rating for limitation of extension, even with consideration of any additional limitation of motion or function of the knee due to pain or other symptoms, such as weakness, fatigability, or incoordination (see 38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca).  Moreover, the VA examiner specifically indicated that the Veteran had had intermediate degrees of residual weakness, pain, or limitation of motion since the April 2007 surgery.  The Board finds that the evidence supports a 30 percent rating for the left knee disability, residuals of left knee TKA, from May 1, 2008.  .

VA has interpreted the rating criteria to mean separate ratings for knee disabilities rated on the basis of limitation of motion and instability are appropriate where indicated by clinical findings.  See VAOPGCPREC No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997).  Although, DC 5055 does not explicitly provide for ratings based on instability, the General Counsel's reasoning would indicate that a separate rating for instability was permissible.

The Board finds the left knee met the requirements for a separate rating for instability as of May 1, 2008.  The rating criteria provide for a 10 percent rating for slight instability; 20 percent for moderate; and, 30 percent for severe. 38 C.F.R. § 4.71a , DC 5257.  The objective findings on clinical examination show moderate instability, which has been demonstrated throughout the appeal.  Hence, a 20 percent rating is more nearly approximated.  Id.  The combined rating for the limitation of motion and instability residuals is 40 percent.  See 38 C.F.R. § 4.25. Hence, the amputation rule does not come into play, as the rating for a below-the-knee amputation is 40 percent, and for above-the-knee, 60 percent.  See 38 C.F.R. §§ 4.68, 4.71a, DCs 5162, 5165.


Cervical Spine

The Veteran maintains the symptomatology associated with his cervical spine disorder warrants evaluations in excess of those currently assigned.  As the issues of radiculopathy are not currently before the Board, having been addressed in the introduction section of the current decision and in the remand section below, the Board's focus is limited to loss of motion and periods of incapacitation for the current appeal.  

Diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows: 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine: 				100 percent

Unfavorable ankylosis of the entire thoracolumbar spine: 		50 percent

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine: 							40 percent

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine: 							30 percent

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis: 		     20 percent

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height: 				      10 percent

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

 Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a , General Rating Formula for Disabilities and Diseases of the Spine (2013). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows: 

With incapacitating episodes having a total duration of at least six weeks during the past 12 months 								60 percent

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months 				40 percent

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months 				20 percent

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months 				10 percent

Note (1): For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating for Formula and Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4.71a , Diagnostic Code 5235-5243.

In conjunction with his claim, the Veteran was afforded a VA examination in Janaury 2007.  At the time of the examination, Veteran reported that his neck would flare three times per month.  He did not take medication for his neck discomfort.  The Veteran stated that if he slept wrong he would wake up with neck pain.  

Physical examination revealed no muscle spasm.  He had mild crepitus on palpation of the neck with rotation.  The Veteran had good strength in both arms.  Reflexes were normal in both arms.  Forward flexion was to 45 degrees without pain.  Extension was to 30 degrees with pain in the last 5 degrees.  Lateral flexion was to 35 degrees, bilaterally, without pain, but he felt it "crackle".  Left lateral rotation was to 60 degrees, and right lateral rotation was to 70 degrees, without pain.  A diagnosis of mild cervical strain was rendered.  

At the time of an October 2014 VA examination, the Veteran was diagnosed as having degenerative arthritis of the spine, spondylolisthesis, degenerative disc disease, and cervical radiculopathy.  

The Veteran reported gradually worsening neck pain over the last several years.  He stated that he had a lot of crepitus, popping, and cracking with movement of his neck.  

Physical examination revealed forward flexion was to 45 degrees, with pain beginning at 30 degrees.  Extension was to 15 degrees, with pain beginning at 0 degrees.  Right lateral flexion was to 20 degrees, with pain beginning at 10 degrees; while left lateral flexion was to 10 degrees, with pain beginning at 5 degrees.  Right lateral rotation was to 55 degrees, with pain beginning at 40 degrees; while left lateral rotation was to 30 degrees, with pain beginning at 20 degrees.  With repetitive motion flexion was to 35 degrees, extension to 5 degrees, right and left lateral flexion to 10 degrees, right lateral rotation to 45 degrees, and left lateral rotation to 25 degrees.  The examiner indicated that the Veteran had less movement than normal, excess fatigability, pain on movement, and lack of endurance.  There was localized tenderness/pain to palpation.  There was no muscle spasm or guarding of the cervical spine resulting in abnormal gait or abnormal spinal contour.  

Rating for the Period Prior to October 8, 2014

The Board finds that the weight of the lay and medical evidence is against a finding for an evaluation in excess of 10 percent for the Veteran's cervical spine disorder based upon limitation of motion or incapacitating episodes.  For the time period prior to October 8, 2014, the Veteran was not shown to have combined loss of range of motion to less than 170 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   At the time of the Veteran's Janaury 2007 VA examination, he was noted to have forward flexion to 45 degrees, extension to 30 degrees, lateral flexion was to 35 degrees, bilaterally, left lateral rotation to 60 degrees, and right lateral rotation to 70 degrees.  There were also no findings of muscle spasm, guarding severe enough to result in an abnormal gait or abnormal spinal contour, scoliosis, reversed lordosis, or abnormal kyphosis.  Furthermore, there were no findings of incapacitating episodes having a total duration of at least two weeks but less than four weeks prior to October 8, 2014. 

Rating for the Period from October 8, 2014.

The Board finds that the weight of the lay and medical evidence is against the claim for an evaluation in excess of 20 percent for cervical spine degenerative disc and joint disease based upon loss of motion or incapacitating episodes from October 8, 2014.  

While the ranges of motion reported at the time of the October 2014 examination revealed a combined range of motion of less than 170 degrees, warranting a 20 percent disability evaluation, there were no findings of forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine, even when considering additional limitation of motion or function of the cervical spine due to pain or other symptoms, such as weakness, fatigability, or incoordination (see 38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca).  

There have also been no findings of incapacitating episodes nor has the Veteran reported having incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

Sinusitis

The Veteran maintains that the symptomatology associated with his sinusitis warrants an evaluation higher than the currently assigned noncompensable disability evaluation.

Under Diagnostic Code 6513, a noncompensable disability  evaluation is warranted when sinusitis is detected by x-ray  only.  A 10 percent disability evaluation is warranted for one or two incapacitating episodes per year of sinusitis  requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per  year of sinusitis characterized by headaches, pain, and  purulent discharge or crusting.  A 30 percent evaluation is  warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches,  pain, and purulent discharge or crusting.  In the note section following the criteria, an incapacitating episode  was defined as one requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2014). 

Under Diagnostic Code 6522, a 10 percent disability evaluation is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction  of nasal passage on both sides or complete obstruction on  one side.  A 30 percent evaluation is warranted for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2014). 

In conjunction with his claim the Veteran was afforded a VA examination in January 2007.  At the time of the examination, the Veteran did not report having significant interference with breathing through his nose.  He had had no recent purulent discharge.  He did not have dyspnea at rest.  The Veteran did note having an occasional sinus headache.  He had not been treated for chronic sinusitis over the past year.  He did not have any allergic attacks and there were no incapacitating episodes.  

Physical examination revealed normal nasal mucosa.  There was no purulence or crusting.  There was no post-nasal drip.  Both nostrils were 25 percent obstructed.  There was no evidence of sinusitis on examination.  Sinus x-rays were normal.  A diagnosis of mild allergic rhinitis, with no chronic recurrent sinusitis was rendered.  

In a February 2009 letter, the Veteran's private physician, J. M., M.D., indicated that the Veteran had presented to him with complaints of chronic rhinosinusitis.  His symptoms included congestion, drainage, facial pain, headache and fatigue.  The Veteran also had a productive cough.  Dr. M. indicated that the Veteran had been treated with antihistamines and decongestants along with conservative medical management with nasal steroids.  It was noted that he was currently completing another antibiotic, which would be five weeks of antibiotic therapy for his chronic rhinosinusitis.  It was his opinion that the condition could be described as a chronic sinusitis refractory to medical therapy, including five weeks of antibiotics.  

At the time of a March 2012 VA examination, the Veteran was diagnosed as having rhinitis.  The examiner indicated that the Veteran reported having had nasal congestion and drainage for several years.  He was also noted to have had episodic upper airway infection that responded to treatment with antibiotics.  He was currently being treated with Nasonex nose spray and oral guaifenesin.  He had had no nasal or sinus surgery.  

Physical examination revealed that obstruction was not greater than 50 percent on both sides of the nasal passage nor was one nasal passage completely blocked.  There was also no permanent hypertrophy and no nasal polyps.  A CT scan of the sinuses was normal.  The examiner noted the report from Dr. M. and indicated that the results of a Janaury 2009 CT scan were normal.  

At the time of an October 2014 VA examination, the Veteran was diagnosed as having maxillary sinusitis.  The sinusitis was noted to be episodic and to cause headaches, pain, tenderness, purulent discharge, and pain radiating from the maxillary sinuses into the posterior upper teeth.  The Veteran was noted to have had 2 incapacitating episodes over the past twelve months.  The examiner stated that a CT scan performed in August 2011 had shown that the frontal sinuses were clear, a minimal amount of mucosal thickening, and a very minimal amount of ethmoid involvement.  There was also a very minimal amount of mucosal thickening along the maxillary sinuses.  February 2013 x-rays were noted to have shown the sinuses to be well developed and aerated.  There was no evidence of mucous membrane thickening, exudate, fluid, marginal osteitis, erosion, or retention cyst.  The sinus condition did not impact the Veteran's ability to work.  

The Veteran has reported episodes of congestion, purulent discharge, headaches, and sinus pain throughout the appeal period.  Moreover, private treatment records reveal that the Veteran has consistently used nasal sprays in conjunction with his sinusitis/rhinitis problems.  Furthermore, the Veteran has been required to use antibiotics on a periodic basis in conjunction with treatment for sinusitis.  The evidence is in at least equipoise that during the appeal period that the Veteran has experienced at least three to  six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or  crusting.  Therefore, resolving reasonable doubt in his  favor, the Board finds that the symptoms of his service-connected sinusitis have most closely approximated the criteria for a 10 percent rating under DC 6513 during this period. 

The Board finds that the weight of the evidence, lay and medical, demonstrates that a rating higher than 10 percent is not warranted at any time throughout the appeal period.  The weight of the evidence does not demonstrate evidence of any incapacitating episodes of sinusitis requiring bed rest and treatment by a physician during this period and the Veteran has not undergone surgery due to his sinusitis.  While the Veteran has reported having near constant symptoms, the medical evidence of record does not reveal that the Veteran has had six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting per year.  The weight of the evidence does not demonstrate that the symptoms of the Veteran's sinusitis have met or approximated the criteria for a 30 percent rating under DC 6513 (i.e. three or more incapacitating episodes of sinusitis per year requiring prolonged antibiotic treatment or more than six non- incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting) or the criteria required for a 30 percent evaluation under  Diagnostic Code 6522 at any time. 

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the Veteran's cervical spine and left knee disabilities have manifested in arthritis, painful movement, and limited range of motion. The schedular criteria for rating the cervical spine and left knee disabilities (General Rating Formula for Diseases and Injuries of the Spine) specifically provide for ratings based on the presence of painful arthritis; limitations of motion of the spine and knee (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca); other clinical findings for the cervical spine such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours, and on the basis of incapacitating episodes, and instability/subluxation for the knee.  In this case, comparing the Veteran's disability level and symptomatology of the cervical spine and left knee to the rating schedules, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate. 

As it relates to the sinusitis, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the service-connected nasal disability is contemplated by the scheduler rating criteria, and no referral for extraschedular consideration is required.  The scheduler rating criteria, including DC 6513, specially provide for disability ratings based on sinusitis.  In this case, considering the lay and medical evidence, the Veteran's nasal disability is manifested by nasal congestion, runny nose, sinus pressure, headaches, sneezing, post nasal drainage, and some difficulty breathing.  Such symptoms and impairment are part of or similar to symptoms listed under the scheduler rating criteria.  38 C.F.R. § 4.97, DC 6513.

In the absence of exceptional factors associated with these disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

As to a claim for a total disability evaluation, the Veteran remains currently employed on a full-time basis.  



ORDER

New and material evidence having been received, the appeal to reopen service connection for a right knee disorder is granted.

New and material evidence having been received, the appeal to reopen service connection for a thoracolumbar spine disorder is granted.

New and material evidence having been received, the appeal to reopen service connection for gastroenteritis/reflux is granted.  

A disability evaluation in excess of 10 percent for left knee degenerative joint disease, based upon limitation of motion, prior to April 17, 2007, is denied.  

A disability evaluation in excess of 20 percent for left knee degenerative joint disease, based upon subluxation/lateral instability, prior to April 17, 2007, is denied. 

A 100 percent disability evaluation for a left knee TKA for the period from April 17, 2007, to May 1, 2008, is granted. 

A 30 percent disability evaluation for residuals of left TKA, based upon loss of motion, from May 1, 2008, is granted. 

A separate rating of 20 percent disability evaluation based upon lateral instability resulting from the left TKA, from May 1, 2008, is granted. 

A disability evaluation in excess of 10 percent for cervical spine arthritis with degenerative disc disease, based upon limitation of motion and/or incapacitating episodes, prior to October 8, 2014, is denied.

	(CONTINUED ON NEXT PAGE)


A disability evaluation in excess of 20 percent for cervical spine arthritis with degenerative disc disease, based upon limitation of motion and/or incapacitating episodes, from October 8, 2014, is denied.  

A 10 percent disability evaluation, and no more, for sinusitis from September 15, 2006, is granted. 


REMAND

As to the reopened claims of service connection for a right knee disorder and a thoracolumbar spine disorder, the Veteran should be afforded VA examinations to determine the nature and etiology of any current right knee spine disorders and the relationship, if any, to his period of service or service-connected left knee disorder.  

As it relates to the claim of service connection for gastroenteritis/acid reflux, diverticulosis, and a small bowel obstruction, in addition to the Veteran being seen for gastrointestinal problems on several occasions during service, the Veteran has also indicated that his current gastrointestinal problems arise as a result of medications/narcotics taken for his service-connected left knee disorder.  Based upon the above, the Veteran should be afforded a VA examination to determine the nature and etiology of any current gastrointestinal disorder, to include, gastroenteritis, GERD, diverticulosis, and a small bowel obstruction and their relationship, if any, to the Veteran's period of service or his service-connected left knee disorder, to include by way of medications taken for that disorder to control the pain.  

As it relates to the claim of service connection for an eye disorder, to include cataracts, the Veteran was seen with complaints of eye problems, to include blurred vision and conjunctivitis, on several occasions during service.  The Veteran has subsequently been diagnosed with various eye disorders, including cataracts and blurred vision, following his separation from service.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any current eye disorder, and its relationship, if any, to his period of service.  

As it relates to the claims of entitlement to an effective date earlier than October 8, 2014, for the grant of service connection and the assignment of a 40 percent disability evaluation for cervical radiculopathy of the right upper extremity (middle and lower radicular groups), to include CUE, and entitlement to an effective date earlier than October 8, 2014, for the grant of service connection and the assignment of a 30 percent disability evaluation for cervical radiculopathy of the left upper extremity (middle and lower radicular groups), to include CUE, that these claims arise out of the initial grants of service connection for these disabilities in relation to the October 2014 rating determination.  The Board accepts the Veteran's March 2015 written argument as a notice of disagreement with the dates assigned for the initial  grants of service connection, to include the claim of CUE in the rating determaintions.  There have been no statement of the case issued with regard to these claims.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination by a physician, to assist in determining the nature and etiology of any current right knee disorder.  The entire record must be made available to the examiner.  All necessary tests, including x-rays, should be performed and all findings should be reported in detail. 

The examiner is requested to offer the following opinions:

a.  Is it at least as likely as not (50 percent probability or greater) that any current right knee disorder, if found, had its onset in service or is otherwise related to the Veteran's service, to include any in-service injury?

b.  If not, is it as likely as not (50 percent probability or greater) that any current right knee disorder is caused by the service-connected left knee disorder?

c.  If not, is it at least as likely as not (50 percent probability or greater) that any current right knee disorder is aggravated (permanently worsened) by the service-connected left knee disorder?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

Complete detailed rationale is requested for each opinion that is rendered.  

2.  Schedule the Veteran for the appropriate VA examination by a physician, to assist in determining the nature and etiology of any current thoracolumbar spine disorder.  The entire record must be made available to the examiner.  All necessary tests, including x-rays, should be performed and all findings should be reported in detail. 

The examiner is requested to offer the following opinions:

a.  Is it at least as likely as not (50 percent probability or greater) that any current thoracolumbar spine disorder, if found, had its onset in service or is otherwise related to the Veteran's service, to include any in-service injury?

b.  If not, is it as likely as not (50 percent probability or greater) that any current thoracolumbar spine disorder is caused by the service-connected left knee disorder?

c.  If not, is it at least as likely as not (50 percent probability or greater) that any current thoracolumbar spine disorder is aggravated (permanently worsened) by the service-connected left knee disorder?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

Complete detailed rationale is requested for each opinion that is rendered.  

3.  Schedule the Veteran for the appropriate VA examination by a physician, to assist in determining the nature and etiology of any current gastrointestinal disorder, to include diverticulosis, GERD, and a small bowel obstruction.  The entire record must be made available to the examiner.  All necessary tests should be performed and all findings should be reported in detail. 

The examiner is requested to offer the following opinions:

a.  Is it at least as likely as not (50 percent probability or greater) that any current gastrointestinal disorder, to include diverticulosis, a small bowel obstruction, and/or GERD, if found, had its onset in service or is otherwise related to the Veteran's service, to include any in-service gastrointestinal complaints?

b.  If not, is it as likely as not (50 percent probability or greater) that any current gastrointestinal disorder to include diverticulosis, a small bowel obstruction, and/or GERD, if found, is caused by medications taken for service-connected left knee disorder?

c.  If not, is it at least as likely as not (50 percent probability or greater) that any current gastrointestinal disorder, to include diverticulosis, a small bowel obstruction, and/or GERD, if found, is aggravated (permanently worsened) by medications taken for the service-connected left knee disorder?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

Complete detailed rationale is requested for each opinion that is rendered.  

4.  Schedule the Veteran for the appropriate VA examination by a physician, to assist in determining the nature and etiology of any current eye disorder.  The entire record must be made available to the examiner.  All necessary tests should be performed and all findings should be reported in detail. 

The examiner is requested to offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that any current eye disorder, if found, had its onset in service or is otherwise related to the Veteran's service, to include any in-service injury?

Complete detailed rationale is requested for each opinion that is rendered.  

5.  Ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After undertaking any other development deemed appropriate, readjudicate the remaining issues.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

7.  Issue a statement of the case on the issues of entitlement to an effective date earlier than October 8, 2014, for the grant of service connection and the assignment of a 40 percent disability evaluation for cervical radiculopathy of the right upper extremity (middle and lower radicular groups), to include whether CUE exists in the October 2014 rating determination assigning the effective date of service connection and the 40 percent disability evaluation; and entitlement to an effective date earlier than October 8, 2014, for the grant of service connection and the assignment of a 30 percent disability evaluation for cervical radiculopathy of the left upper extremity (middle and lower radicular groups), to include whether CUE exists in the October 2014 rating determination assigning the effective date of service connection and the 30 percent disability evaluation.  The issues should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


